Citation Nr: 1621530	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  08-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing at the RO in September 2011.  A transcript from this hearing is of record.

The Board previously referred this issue in a March 2015 decision.  However, in a December 2015 Joint Motion to Modify the Decision, the U.S. Court of Appeals for Veterans Claims (Court), modified the decision to reflect that the TDIU issue was remanded rather than referred.  As a result, the TDIU issue is presently before the Board.

Parenthetically, in an August 2015 rating decision, the RO denied entitlement to a TDIU.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of whether new and material evidence has been received to reopen a claim for rheumatoid arthritis, whether new and material evidence has been received to reopen a claim for systemic lupus erythematous and entitlement to service connection for Raynaud's Phenomenon have been raised by the record in a May 2015 statement.  Additionally, as noted in the March 2015 Board remand, the issue of entitlement of service connection for non-rheumatoid arthritis has also been raised by the record.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

The Veteran's service-connected disabilities are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a June 2013 letter that explained what information and evidence was needed to substantiate a claim for a TDIU, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in January 2012, May 2013, September 2014, November 2014 and November 2015.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the January 2012, May 2013, September 2014, November 2014 and November 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor her representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by her representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 




Laws and Regulations

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Factual Background and Analysis

In this case, the Veteran filed a claim for a TDIU in June 2013.  She has argued that she has been unable to work a result of her service-connected disabilities.

The Veteran is currently service-connected for a lumbar spine disability at a 40 percent disability rating; for vascular cephalgia at a 30 percent rating; for ovarian cysts at a 30 percent rating; for mediastinal sarcoidosis at a 30 percent rating; for radiculopathy of the right lower extremity at a 20 percent disability rating; for radiculopathy of the left lower extremity at a 10 percent disability rating; for renal lithiasis at a noncompensable evaluation; for antiphospholipid syndrome at a noncompensable evaluation; for a lumbar scar at a noncompensable rating and for herpes genitalis at a noncompensable rating.  

From January 1, 2010, the Veteran had a combined 70 percent evaluation.  From June 8, 2011, the Veteran had a 100 percent disability evaluation.  From October 1, 2011, the Veteran had a combined 80 percent evaluation, and since November 20, 2014, the Veteran has had a combined 90 percent evaluation.  In addition, the Veteran has had at least one disability rated at 40 percent throughout this period.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a). 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude her from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  The central inquiry here is whether the Veteran's service-connected disabilities alone, or in concert with each other, rendered her unable to obtain or retain substantially gainful employment.  The Board finds that the overall evidence does not support such a finding.

The Veteran underwent a VA examination for her respiratory disability in January 2012.  The examiner noted that the Veteran had worked as a medical receptionist from 2008 to 2009 but was discharged due to multiple medical appointments.  The examiner indicated that the Veteran's sarcoidosis did impact her ability to work as she reported that if her job entailed getting up a lot, she got "winded".  The diagnosis was mediastinal sarcoidosis with no residuals and no functional limitations.

The Veteran underwent a VA examination for her mediastinal sarcoidosis in September 2014.  The examiner indicated that the Veteran's sarcoidosis did impact her ability to work as she could not do heavy labor or walk more than 10 minutes without dyspnea.

The Veteran underwent a VA spine examination in November 2014.  The examiner indicated that the Veteran's thoracolumbar condition and radiculopathy conditions did impact her ability to work as she could not run, ride a bicycle, walk or stand for more than 30 minutes, life heavy weights or do repetitive bending.

In the Veteran's July 2015 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), she reported that while she became too disabled to work in September 2006, she also currently worked 40 hours a week as an emergency medical technician (EMT). 

In an August 2015 correspondence, the Veteran's employer, the Okaloosa County Board of County Commissioners, indicated that the Veteran began working as an EMT in April 2013 and was still employed in this capacity.  There were no concessions made to the Veteran as a result of age or disability.

The Veteran underwent VA examinations for antiphospholipid syndrome, headaches and mediastinal sarcoidosis in November 2015.  Each examiner determined that these disabilities did not impact the Veteran's ability to work.

The Veteran underwent a VA spine examination in November 2015.  The examiner indicated that the Veteran's thoracolumbar condition did impact her ability to work as there were reports of intermittent back pain with radiculopathy to the right leg which was precipitated and aggravated by bending, prolonged sitting, standing or walking for more than 30 minutes.

Considering the governing legal authority in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Veteran has maintained that she is unemployable due to the effects of her service-connected disabilities.

However, this evidence must be weighed against the fact that the Veteran is still able to maintain gainful employment despite restrictions as a result of her service-connected disabilities.  As noted above, the Veteran is currently employed as an EMT for the Okaloosa County Board of County Commissioners even without any concessions being made to the Veteran as a result of age or disability. 

As noted above by multiple VA examiners, the evidence clearly reveals that the Veteran has a significant service-connected disabilities which have impacted her work.  While the Board is sympathetic for the restrictions that encompass these disabilities, the evidence clearly demonstrates that the Veteran's service-connected disabilities do not preclude all forms of employment.  Notably, the Veteran is still employed at a full time position.  As a result, the Board finds that she is gainfully employed.  Furthermore, while her service-connected disabilities have impaired her ability to function, the nature of her work and experience as an EMT is such that the symptoms and manifestations would not render her totally unable to obtain or retain employment.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude her from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude her from obtaining or engaging in substantially gainful employment.  

In sum, the Board has found the Veteran to not be unemployable due to her service-connected disabilities.  Accordingly, the criteria for entitlement to a TDIU are not met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


